               j


                                                                                                                                                                       ~
....~~   ~    'Ok

         A0.2458 (Rev. 02/08/2019) Judgment in i Criminal Petty Case (Modified)                                                                       Page I ofl



                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                             (For Offenses Committed On or After November 1, 1987)
                                               v.

                                    Reynoldo Valdez                                          Case Number: 3:19~-m='-j-=-21::..:6:.::0..:~.------~

                                                                                             Bridget Kenned
                                                                                             Defendant's Attorney
                                                                                                                                   FY~
         REGISTRATION NO. 84606298                                                                                                 APR 1 5 2019

         THE DEFENDANT:                                                                                             so5~~ii\;~ ~.gi·~:~~~;r c~              RT
          ISJ pleaded guilty to count(s) 1 of Complaint                                                             BY              '     'v •   ,-   C l   ORN/A
                                                                                                                                    -                              y
             D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                    Nature of Offense                                                                  Connt Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                        1
             D The defendant has been found not guilty on count(s)                     -~~~~~-~~~~~~-~~~~~




             D Count(s)                                                                       dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                         D TIME SERVED                                 g                     \5                    days

             ISJ Assessment: $10 WAIVED ISJ Fine: WAIVED
             ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                           charged in case


              IT IS ORDERED that the defendant shall notifythe United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Monda~ril      15, 2019
                                                                                           Date of Imposition of Sentence


         Received
                           --~=--
                         7-<::.~.'·.
                       ~D~U~\:_~M,-::==------~
                                                                                  ''
                                                                                           nli1LRK.LocK
                                                                                           UNITED STATES MAGISTRATE JUDGE


         Clerk's Office Copy                                                                                                              3: 19-mj-21607
